                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:19-CR-163-FL2




   UNITED STATES OF AMERICA

        v.                                                              ORDER

   TYNAI RENICE WILLIAMS




     The matter coming before the Court on the Joint Motion by the Defense and the Government,

and for good cause shown, for the relief sought in the alternative, it is hereby ORDERED that:

The Court ORDERS the release of Ms. Williams on the standard release conditions to her

Grandmother’s home in Florida, pending sentencing in this case, currently scheduled for the

Court’s December 2020 term.



This 9th day of October, 2020.



                                                    ____________________________
                                                    LOUISE WOOD FLANAGAN
                                                    United States District Court Judge




                                                1

             Case 5:19-cr-00163-FL Document 82 Filed 10/09/20 Page 1 of 1
